Case 3:20-cv-00521-GCS Document 26 Filed 09/24/20 Page 1 of 2 Page ID #209



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TIMOTHY W. MCREAKEN,

                 Plaintiff,

 v.                                            Case No. 3:20-CV-521-GCS-NJR

 CHAMPION HOME BUILDERS, INC.,
 SOUTHEASTERN HOMES, and
 KKN MAIN STREET MOBILE, INC.,

                 Defendants.

       ORDER ADOPTING REPORT AND RECOMMENDATION

ROSENSTENGEL, Chief Judge:

      Pending before the Court is the Report and Recommendation of Magistrate Judge

Gilbert C. Sison (Doc. 23), which recommends that the undersigned Chief District Judge

dismiss Plaintiff Timothy McReaken’s claims against Defendant Southeastern for want of

prosecution.

      On August 12, 2020, Judge Sison issued a Notice of Impending Dismissal,

informing McReaken that his claims against Defendant Southeastern Homes would be

dismissed for want of prosecution unless he moved for an entry of default under Federal

Rule of Civil Procedure 55(a) on or before September 2, 2020 (Doc. 20). Because McReaken

failed to move to dismiss Southeastern Homes by the deadline, on September 9, 2020,

Judge Sison entered the Report and Recommendation currently before the Court.

Objections to the Report and Recommendation were due by September 23, 2020.

      On September 10, 2020, the undersigned received correspondence from Plaintiff

stating he has no objection to the dismissal of Southeastern Homes, as that entity has


                                     Page 1 of 2
Case 3:20-cv-00521-GCS Document 26 Filed 09/24/20 Page 2 of 2 Page ID #210



dissolved and was never served in this action. Neither co-defendant objected to the

Report and Recommendation.

       Where no party objects to a Report and Recommendation, this Court need only

review the Report and Recommendation for clear error. Johnson v. Zema Systems Corp., 170

F.3d 734, 739 (7th Cir. 1999). The Court may then “accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1).

       Finding no clear error, the Court ADOPTS Judge Sison’s Report and

Recommendation (Doc. 23) and DISMISSES Plaintiff Timothy McReaken’s claims

against Southeastern Homes. Southeastern Homes shall be TERMINATED as a party to

this action.

       IT IS SO ORDERED.

       DATED: September 24, 2020


                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                      Page 2 of 2
